Exhibit 10.1


DTLL


April 6, 2006


Thomas Schrade
President
Board of Directors
GRAND SIERRA RESORT CORP.
3468 Rice Street
Vadnais Heights MN 55126


RE: Proposed Transaction


Dear Mr Schrade and Members of the Board,


This letter is in response to your letter dated April 4, 2006.


Please be advised that DTLL, Inc did not receive a copy of the letter from Grand
Sierra Resorts Corp. dated March 17, 2006 until April 5, 2006.


This is to confirm that we will provide the information you have requested in
your letter, in addition to financing commitments, sufficient to close the
transaction, as previously provided to you at the meeting in Minneapolis on
March 7, 2006.


This is to advise you that DTLL, Inc has extended the offer to the Grand Sierra
Resorts Corporation shareholders until 5 pm EST May 9, 2006.




Sincerely,




Dual Cooper
President

 
Destination Travel Leisure International
1650 West 82nd Street, Suite 1200, Bloomington, MN 55431